IN THE SUPREME COURT OF THE STATE OF DELAWARE


TROY W. WINDHAM,                      §
                                      §      No. 556, 2016
      Defendant-Below,                §
      Appellant,                      §
                                      §      Court Below – Court of Chancery
      v.                              §      for the State of Delaware
                                      §
DOCTOR’S ASSOCIATES, INC.,            §      C.A. No. 10367
                                      §
      Plaintiff-Below,                §
      Appellee.                       §

                         Submitted: May 17, 2017
                         Decided:   May 31, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 31st day of May 2017, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Court of

Chancery should be affirmed on the basis of and for the reasons stated in its

October 31, 2016 decision.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the Court

of Chancery is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice